Citation Nr: 0414893	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-14 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for a 
psychiatric disability to include post-traumatic stress 
disorder (PTSD) and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 2002 and 
February 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which 
determined that new and material evidence had not been 
received to reopen the claim for service connection for PTSD.   


FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO denied entitlement 
to service connection for PTSD, and that decision was not 
timely appealed.

2.  Evidence received since May 1997 is not cumulative or 
redundant and, by itself or in connection with the evidence 
previously assembled, it does relate to an unestablished fact 
necessary to substantiate the claim and it does raise a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.     

3.  The medical evidence shows that the veteran has a current 
diagnosis of PTSD.    

4.  There is credible supporting evidence that the claimed 
stressors occurred and medical evidence that links the 
diagnosis of PTSD to the stressor events.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the May 1997 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2003). 

2.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  


Pertinent Laws and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2003). 

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new and 
material evidence is defined as follows: new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303. 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2003).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in- service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroboration in 
every detail.  Suozzi v. Brown, Vet. App. 307, 311 (1997).  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

Whether new and material evidence has been received to reopen 
the claim for service connection for PTSD

In an August 1993 rating decision, the RO denied the claim 
for entitlement to service connection for PTSD on the basis 
that the evidence did not corroborate a stressor to support 
the diagnosis of PTSD, and there was no medical link between 
the stressor events of the ship taking fire and helping with 
two ships that collided and the diagnosis of PTSD.  The 
veteran was notified of this decision on September 13, 1993.  
The veteran filed a notice of disagreement and a statement of 
the case was issued.  However, the veteran did not file a 
timely substantive appeal and therefore, he did not perfect a 
timely appeal, and an appeal was not certified to the Board.  
Thus, the rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In November 1994, the veteran filed an application to reopen 
the claim for service connection for PTSD.  In an August 1995 
rating decision, the RO denied entitlement to service 
connection for a nervous disability to include PTSD on the 
basis that there was no objective corroboration of the 
veteran's claimed stressor events, no conformed diagnosis of 
PTSD related to the incidents, and the diagnosis of PTSD did 
not meet the criteria of DSM-III.  The veteran was notified 
of this decision on September 1, 1995.  The veteran filed a 
notice of disagreement and a statement of the case was 
issued.  However, the veteran did not file a timely 
substantive appeal and again an appeal was not certified to 
the Board; therefore, he did not perfect a timely appeal.  
Thus, the rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.    

A May 1997 rating decision determined that the veteran had 
not submitted new and material evidence to reopen the claim 
for service connection for PTSD.  The evidence of record at 
the time of the May 1997 rating decision includes service 
medical records; service personnel records; August 1989 W.V. 
hospital records; an October 1989 VA examination report; VA 
treatment records from the Johnson VA medical center dated in 
1990 and dated from 1992 to 1995; a March 1991 social work 
survey; a 1992 examination for housebound service; a November 
1992 social worker assessment; a January 1993 statement from 
psychologist Dr. J. S.; photocopies of photographs; a July 
1966 newspaper article; an undated statement from the veteran 
describing the stressor events; a May 1993 letter from the RO 
to the Environmental Support Group (ESG); a January 1993 
statement from the veteran's mother; a June 1993 letter from 
ESG with command histories of the USS Sproston from 1966 and 
1967; a July 1993 VA psychiatric examination report; a June 
1994 statement from the veteran; and a transcript from a RO 
hearing in January 1997.   

Service records show that the veteran served in Vietnam from 
November 1965 to September 1967.  He served on the USS 
Sproston (DD 577), a destroyer.  His military occupation was 
ship serviceman.  The veteran indicated that he served in the 
surrounding waters of Vietnam.  The primary duties of the 
ship were rescue and recovery operations and support of 
Marine amphibious operations.  The veteran stated that on 
many occasions, the ship was called in close to shore for 
gunfire support.  He stated that during the first tour of 
duty, the destroyer was damaged by 8 inch howitzer fire and 
the damage was sufficient to require the ship to go to dry 
dock.  

The veteran stated that three individuals were killed in this 
encounter.  The veteran stated that in 1966, the USS Sproston 
went to the aid of an aircraft carrier, the USS Forrestal, 
which had sustained an onboard explosion.  The veteran's ship 
was engaged in firefighting and recovery of bodies.  The 
veteran indicated that he encountered floating bodies and 
body parts.  The veteran stated that in 1966, while training 
near Pearl Harbor, there was an at-sea collision of an oilier 
and destroyer.  The veteran stated that he assisted with the 
casualties until the helicopters arrived for evacuation.  He 
stated that there were a number of deaths.  

In the June 1993 letter, ESG indicated that they were able to 
verify that the USS Sproston was involved in combat activity 
in Vietnam in 1966 and 1967.  The USS Sproston provided 
gunfire support for various operations to include Operation 
Sea Dragon.  The USS Sproston also received fire from enemy 
shore batteries.  ESG stated that on July 29, 1967, the USS 
Sproston received a call for assistance from the USS 
Forrestal (CVA-59) who suffered one of the worst fires in 
naval history.  The fire and subsequent explosions killed 134 
men and wounded many.  

The USS Sproston proceed to the USS Forrestal to aid the 
search for survivors.  The Command History for 1967 indicates 
that the USS Sproston took fire and retuned fire on April 13; 
commenced shore bombardment on April 22; and responded to 
request for aid and rendezvoused with the USS Forrestal on 
July 29.  The Command History indicates that on January 31, 
1967, a collision occurred between the USS McMorris and USS 
Tomigbee and the USS Sproston received the seriously injured 
and proceeded to Pearl Harbor at top speed.       

The July 1993 VA examination report indicates that the 
diagnosis was PTSD, severe, and major depression secondary to 
PTSD.  The examiner stated that the veteran's PTSD was 
related to combat in Vietnam and the explosion and fire on 
the ship in the summer of 1966.  

In the May 1997 rating decision, the RO found that the 
veteran had not provided enough information to verify the 
claimed stressors.  The RO also found that the evidence did 
not show that the veteran was directly involved in any of the 
claimed stressor events.  

It was noted that the veteran had testified at the hearing at 
the RO in January 1997 that he never went on shore in 
Vietnam, did not participate in the recovery or handling the 
bodies due to the collision of the ships, and did not 
participate in the fire fighting or recovery of bodies on the 
USS Forrestal.  The RO stated that in absence of a conformed 
stressor causing PTSD, the claim for service connection for 
PTSD is denied.  The RO concluded that new and material 
evidence had not been submitted and his claim was not 
reopened.    

The veteran was notified of this decision on May 19, 1997.  
He did not file a timely notice of disagreement.  Thus, the 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.     

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.  

In January 2002 and January 2003, the veteran filed 
applications to reopen the claim for service connection for 
PTSD.  The evidence submitted since the May 1997 rating 
decision includes a December 2001 psychological assessment; 
Veteran Center treatment records dated in 2001 and 2002; a 
February 2002 psychiatry note; a January 2002 social worker 
statement; VA treatment records dated in 2001 and 2002; Navy 
History for the USS Sproston II DD 577; a narrative about the 
USS McMorris, Collision at Sea; information from the internet 
about the USS Sproston; and a September 2002 note from Dr. S.  

The Board finds the December 2001 psychological assessment to 
be new and material evidence.  The evidence is new because it 
had not been previously submitted to agency decisionmakers, 
and is neither cumulative nor redundant. 

This evidence is material because it relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim 
for service connection for PTSD.  This medical evidence 
reflects a diagnosis of PTSD and provides the stressor upon 
which the diagnosis of PTSD is based.  In the December 2001 
report, the psychologist indicates that the veteran described 
multiple combat and fire missions and bombardments while 
serving aboard the USS Sproston in Vietnam.  

The veteran described one mission when the ship came under 
fire from shore artillery and there was general panic on the 
ship.  The psychologist stated that the greatest concern and 
distress on the part of the veteran were two rescue and 
recovery missions.  One rescue mission involved the USS 
Forrestal which sustained a massive explosion and multiple 
dead and injured.  The veteran witnessed the recovery of the 
dead and wounded and the veteran saw repeated explosions 
aboard the USS Forrestal.  The other rescue mission involved 
two ships colliding.  

The veteran witnessed this event this event and the crew of 
the USS Sproston recovered dead and wounded from the ocean.  
The psychologist stated that on the combat exposure scale, 
the veteran obtained a score indicating moderate combat 
exposure, which the psychologist noted, was consistent with 
the veteran's description of duties and experiences.  The 
psychologist stated that the veteran's score on the impact of 
event scale was consistent with a diagnosis of PTSD and it 
indicted equal levels of intrusive and avoidant symptoms.  

The psychologist noted that the Mississippi Scale for Combat-
Related PTSD also shows the veteran to be reporting a level 
of symptoms that is consistent with a diagnosis of PTSD.  The 
psychologist stated that the available evidence was 
supportive of a diagnosis of mild to moderate PTSD and major 
depression.  The psychologist stated that a more complete 
assessment was recommended for formal diagnostic purposes.  
However, the Board notes that there appears to be little 
dispute in the record that the veteran meets the criteria for 
a diagnosis of PTSD.

This medical evidence relates the diagnosis of PTSD to the 
verified stressor events in service, specifically the two 
rescue and recovery missions and being under enemy fire while 
serving on the USS Sproston.  

The basis for the initial denial was that the evidence did 
not corroborate a stressor to support the diagnosis of PTSD, 
and there was no medical link between the stressor events and 
the diagnosis of PTSD.  The December 2001 psychological 
assessment links the diagnosis of PTSD to the verified 
stressor events.  This evidence relates to an unestablished 
fact necessary to substantiate the claim.  Thus, this 
evidence is new and material, and the claim is reopened.

Entitlement to service connection for PTSD

There is medical evidence of a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2003).  

In a December 2001 report, a VA psychologist indicates that 
the available evidence was supportive of a diagnosis of mild 
to moderate PTSD and major depression.  The psychologist 
stated that on the combat exposure scale, the veteran 
obtained a score indicating moderate combat exposure, which 
the psychologist noted, was consistent with the veteran's 
description of duties and experiences.  The psychologist 
stated that the veteran's score on the impact of event scale 
was consistent with a diagnosis of PTSD and it indicated 
equal levels of intrusive and avoidant symptoms.  

The psychologist noted that the Mississippi Scale for Combat-
Related PTSD also shows the veteran to be reporting a level 
of symptoms that are consistent with a diagnosis of PTSD.  A 
February 2002 VA mental health clinic treatment record 
reflects a diagnosis of chronic PTSD.  The record indicates 
that the veteran was evaluated by a staff psychiatrist.  The 
veteran underwent a medication evaluation.  He reported 
having increased nightmares, flashbacks, and intrusive 
recall.    

There is credible supporting evidence that the claimed 
inservice stressors occurred.  Service records show that the 
veteran served in Vietnam from November 1965 to September 
1967.  He served on the USS Sproston (DD 577), a destroyer.  
His military occupation was ship serviceman.  The veteran has 
consistently reported that he served in the waters off 
Vietnam.  The primary duties of the ship were rescue and 
recovery operations and support of Marine amphibious 
operations.  

The veteran stated that on many occasions, the ship was 
called in close to shore for gunfire support.  The ship was 
engaged in firefighting and recovery of bodies.  The veteran 
stated that in one incident, the USS Sproston went to the aid 
of an aircraft carrier, the USS Forrestal, which had 
sustained an onboard explosion.  The veteran indicated that 
he encountered floating bodies and body parts.  The veteran 
stated that in another incident, while training near Pearl 
Harbor, there was an at-sea collision of an oilier and 
destroyer.  The veteran stated that he assisted with the 
casualties until the helicopters arrived for evacuation.  He 
stated that there were a number of deaths.  

In the June 1993 letter, ESG indicated that they were able to 
verify that the USS Sproston provided gunfire support for 
various operations to include Operation Sea Dragon.  The USS 
Sproston also received fire from enemy shore batteries.  ESG 
stated that on July 29, 1967, the USS Sproston received a 
call for assistance from the USS Forrestal (CVA-59) who 
suffered one of the worst fires in naval history.  The fire 
and subsequent explosions killed 134 men and wounded many.  
The USS Sproston proceed to the USS Forrestal to aid the 
search for survivors.  The Command History for 1967 indicates 
that the USS Sproston took fire and returned fire on April 
13; commenced shore bombardment on April 22; and responded to 
request for aid and rendezvoused with the USS Forrestal on 
July 29.  The Command History indicates that on January 31, 
1967, a collision occurred between the USS McMorris and USS 
Tomigbee and the USS Sproston received the seriously injured 
and proceeded to Pearl Harbor at top speed.       

There is medical evidence of a link between the diagnosis of 
PTSD and the claimed in-service stressors.  VA examination 
reports contain diagnoses of PTSD, severe, and major 
depression secondary to PTSD.  The examiners have related the 
veteran's PTSD to "combat in Vietnam" as well as his 
involvement in search and rescue missions.  The ESG verified 
that the USS Sproston provided gunfire support for various 
operations and also received fire from enemy shore batteries, 
and participated in search and rescue missions as reported by 
the veteran.  

In the December 2001 report, the VA psychologist indicated 
that the available evidence was supportive of a diagnosis of 
mild to moderate PTSD and major depression.  In the December 
2001 report, the VA psychologist noted the stressors reported 
by the veteran.  The veteran reported that while in service 
aboard the USS Sproston in Vietnam, the veteran participated 
in multiple combat and fire missions and bombardments.  The 
veteran described one mission when the ship came under fire 
from shore artillery and there was general panic on the ship.  
The VA psychologist stated that the greatest concern and 
distress on the part of the veteran were two rescue and 
recovery missions.  One rescue mission involved the USS 
Forrestal, which sustained a massive explosion and multiple 
dead and injured.  The veteran witnessed the recovery of the 
dead and wounded and the veteran saw repeated explosions 
aboard the USS Forrestal.  

The other rescue mission involved two ships colliding.  The 
veteran witnessed this event this event and the crew of the 
USS Sproston recovered dead and wounded from the ocean.  As 
discussed above, ESG verified that the USS Sproston provided 
gunfire support for various operations and also received fire 
from enemy shore batteries.  ESG also verified that the USS 
Sproston participated in the two rescue missions described 
above.  

A February 2002 VA mental health clinic treatment record 
reflects a diagnosis of chronic PTSD.  The record indicates 
that the veteran was evaluated by a staff psychiatrist.  The 
record notes that the veteran reported serving on a 
battleship in Vietnam and he was involved in many firing 
missions.  The veteran recalled many surface and air missile 
bursts.  ESG verified that the USS Sproston provided gunfire 
support for various operations and also received fire from 
enemy shore batteries

The diagnoses of PTSD have been based on stressors 
experienced in Vietnam.  Service department records confirm 
that the veteran's ship came under enemy fire on numerous 
occasions and was involved in two rescue missions where 
servicemen had been seriously wounded or killed.  Since the 
veteran was a member of the ship when these incidents 
occurred, the Board must presume that he was exposed to them.  
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  A 
stressor need not be corroborated in every detail.  Suozzi v. 
Brown, Vet. App. 307, 311 (1997).  Therefore, the Board 
concludes that the evidence favors the grant of service 
connection for PTSD. 


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
PTSD is granted.

Entitlement to service connection for PTSD is granted. 




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



